Title: From George Washington to Charles Washington, 28 February 1784
From: Washington, George
To: Washington, Charles



Dear Brother,
Mount Vernon Feb. 28th 1784

Your Letter dated the 15th of January (which I presume must be a mistake, as the bearer says he left your House the day before yesterday) came to my hands last Night. I thank you for your kind congratulation on my return to private life, which is highly pleasing to me.
Your Son George went down with me the 11th of this Month

to Fredericksburgh, where I left him. In a day or two after, he proposed going to Colo. Balls; and I am not certain whether from thence to Berkeley, or not—He wrote to you, I know, by a Mr Throckmorton, & no doubt informed you of his intentions. The uncertainty I am in where he may be, will, I believe, induce me to keep the Letters which are directed for him, ’till I see him; as I suppose he will not be long from this, if he should not go to your House.
Such attentions, & pecuniary aids as it was in my power to afford him, were rendered with great pleasure, because I thought him very worthy of them; and went with no less chearfulness from his Aunt, who has a great regard for him. It is to be lamented that he cannot get restored to perfect health. He looks very thin, and is yet troubled with the pain in his Breast of which he has long complained. Tho’ I think, as he does himself, that he is better.
I shall be obliged to you for a Copy of the Acct, as it stands upon my deceased Brother Samls Books, between him & me; The Land I sold Mr Pendleton with a view of raising money, got into his hands, and I have never received a farthing for it yet—this is not all—it is to be feared that when I come to call upon my Tenants in Berkeley for Settlement, it will be found that many of their Rents have been paid to him—These things very illy agree with my present circumstances, and call for money.
From Fredericksburgh, I wrote to Mr Thoms Lewis of Augusta, & sent the Letter by Mr Jno. Lewis, who was to put it into the hands of some one who would give it to Mr Gabl Jones at Fredk Court. If you should go to that Court next Month, or should see Mr Warner Washington before it (where I think it likely the Letter was left) I shall be obliged to you for enquiring after it, as it is of some consequence to me.
Whenever the Weather, & your convenience will admit it, I should be happy to see you & my Sister. Mrs Washington joins in best wishes to you both, and the family, with Dr Sir Yr Most Affecte Brothr

Go: Washington


P.S. When you see the Family at Fairfield, present my Compts & best wishes to them.

The inclosed for my Tenant on Bullskin, please to send by a safe hand, that he may be sure of getting it. & I shall be obliged to you for informing the others on the same Tract & those above Harewood that if they do not settle & pay up their arrearages of Rent very soon I shall use the most efficatious means to do myself justice.

